Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 1 of 20 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
BIO-BOTANICA, INC.
                                                                       COMPLAINT
                                Plaintiff,
                                                                       Civil Action No.:
                -against-                                              2:19-cv-5116

KARMAGREEN, LLC d/b/a MT LOTZ

                                 Defendant.
-------------------------------------------------------------------X

        Plaintiff BIO-BOTANICA, INC. (“Bio-Botanica”), by and through its attorneys,

RIVKIN RADLER LLP, as and for its Complaint against Defendant KARMAGREEN,

LLC d/b/a MT LOTZ (“Defendant”) alleges as follows:

                                             OVERVIEW

        1.      This is an action for, among other things, trademark infringement. This

action is based upon the Defendant’s repeated, willful, infringement of Bio-Botanica’s

long-standing intellectual property rights in its federally registered BIO-BOTANICA

trademark.

        2.      Specifically, Bio-Botanica is the owner of U.S. trademark registration

number 1,254,283 for the BIO-BOTANICA mark covering, among other things, herbal

extracts. Bio-Botanica has been using the BIO-BOTANICA mark since at least as early

as January 1977 and received federal trademark protection in October 1983. Based on its

long-standing continuous use of the mark, Bio-Botanica has developed, and enjoys,

substantial consumer recognition and goodwill.
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 2 of 20 PageID #: 2




       3.     More than forty (40) years after Bio-Botanica began use of the BIO-

BOTANICA mark, Defendant began to use the confusingly similar - - and virtually

identical - - BIO BOTANICAL mark to advertise, market, and otherwise promote dietary

supplements which contain herbal extracts.

       4.     In forming the BIO BOTANICAL mark, the Defendant’s simply struck the

hyphen featured in the BIO-BOTANICA mark and, thereafter, added the letter “L” to the

end of the BIO-BOTANICA mark.

       5.     The Defendant’s blatant disregard for Bio-Botanica’s intellectual property

rights - - rights which Bio Botanica has developed through substantial investments of

both human and financial capital over numerous decades - - must cease.

       6.     The Defendant’s continued unauthorized use of Bio-Botanica’s intellectual

property is likely to result in consumer confusion, including, but not limited to, the

mistaken belief by Bio-Botanica’s clients that Bio-Botanica is now competing against

them through the sale of finished product under the BIO BOTANICAL mark.

                                      THE PARTIES

       7.     Bio-Botanica is incorporated in the State of New York having its principal

place of business at 75 Commerce Drive, Hauppauge, New York 11788 and is duly

authorized to transact business in the State of New York.

       8.     Upon information and belief, Defendant is a limited liability company duly

organized and existing under the laws of the State of Florida and maintains a place of

business at 912 SE 46th Lane Suite 204, Cape Coral, Florida 33904.



                                              2
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 3 of 20 PageID #: 3




                             JURISDICTION AND VENUE

       9.     This Court has subject matter jurisdiction over this action pursuant to 15

U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338 and 1367, as there are federal questions

predicated upon the Lanham Act and claims under the laws of the State of New York for

which this Court has supplemental jurisdiction.

       10.    Venue is proper in the Eastern District of New York pursuant to 28 U.S.C.

§ 1391, as a substantial part of the events giving rise to the claims at issue herein

occurred in this District.

                          BIO-BOTANICA’S ESTABLISHED
                        INTELLECTUAL PROPERTY RIGHTS

       11.    Bio-Botanica began operations in 1972 and, since that time, has developed

a reputation as a leading manufacturer and supplier of quality extracts that are used in

connection with personal care products, cosmetics, food and beverage products, flavors

and fragrances, dietary supplements, and nutraceuticals.

       12.    Based on the foregoing, Bio-Botanica is recognized as an industry leader

and innovator in pioneering advancements in the botanical field.

       13.    Bio-Botanica has spent significant time, money, and effort to establish

public recognition of the BIO-BOTANICA mark as identifying Bio-Botanica as the

source of industry-leading goods in the botanical field, including, but not limited to

herbal extracts.

       14.    Bio-Botanica has used the BIO-BOTANICA mark to advertise and promote

its goods for more than forty-two (42) years and has established not only substantial


                                              3
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 4 of 20 PageID #: 4




consumer recognition of the BIO-BOTANICA mark, but also developed significant

goodwill in connection with the BIO-BOTANICA mark.

       15.    Bio-Botanica is the owner of an incontestable federal trademark registration

for the BIO-BOTANICA mark which has been assigned U.S. trademark registration

number 1,254,283 and covers the following goods in International Class 05:

              Herbal extracts primarily for medicinal purposes in liquid and
              powder form, which may also be used as ingredients of
              pharmaceuticals, cosmetics, food flavorings and beverages;
              and a weight controlled preparation comprising vegetables,
              herbs, spices, and seaweed sold in powdered, liquid, tablet or
              capsule form, or as a medicated tea.

A copy of Bio-Botanica’s federal trademark registration certificate is attached as Exhibit

“A.”

       16.    The BIO-BOTANICA mark is one of Bio-Botanica’s most valuable assets.

       17.    Bio-Botanica has used, and continues to use, the BIO-BOTANICA

trademark in interstate commerce, among other places, on its website, letterhead,

advertisements, signage, and other materials to identify, advertise, publicize, and market

Bio-Botanica’s goods.

       18.    By virtue thereof, together with the consumer recognition and goodwill

referenced above, the BIO-BOTANICA mark identifies the source of Bio-Botanica’s

goods and distinguishes Bio-Botanica from its competitors.




                                             4
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 5 of 20 PageID #: 5




                     DEFENDANT’S INFRINGING CONDUCT

        19.   Defendant markets and distributes dietary and herbal supplements

nationwide, including, different varieties of supplements under the BIO BOTANICAL

mark.

        20.   An example of product packaging for the supplements marketed and

distributed by Defendant under the BIO BOTANICAL mark is displayed below:




        21.   Apart from Defendant’s use of the infringing mark on its product

packaging, the Defendant also uses the infringing mark on its social media platforms to

advertise, market, and otherwise promote its supplements.




                                            5
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 6 of 20 PageID #: 6




      22.    Examples of Defendant’s unauthorized use of the infringing mark on its

social media platforms are displayed below:




See www.facebook.com/MTDistributionLLC.




See www.twitter.com/mtdistributionk.




                                              6
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 7 of 20 PageID #: 7




      23.    Additionally, as displayed below, there are multiple third-party websites

which consumers can access to purchase the Defendant’s products, all of which display

the Defendant’s infringing mark:




See www.sacredplantlife.com/?product=bali-halus-30-capsules-by-bio-botanical.




                                           7
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 8 of 20 PageID #: 8




See www.arksmokeshop.com/product/bio-botanical-kratom-powder.




See www.mrcheckout.net/bio-botanical-kratom.

      24.    Defendant has engaged, and continues to engage, in a patterned course of

deliberate conduct to trade off the goodwill that Bio-Botanica has developed in the BIO-

BOTANICA trademark.

      25.    Defendant’s use of the BIO BOTANICAL mark to advertise and promote

its dietary supplements is likely to cause consumer confusion based upon Bio-Botanica’s

long-standing prior use of the BIO-BOTANICA mark.

      26.    For example, Bio-Botanica manufactures and sells herbal extracts to

companies, like Defendant, that market and distribute dietary supplements.

      27.    Accordingly, the Defendant’s conduct will harm the goodwill which Bio-

Botanica has cultivated to the extent that Bio-Botanica’s customers will mistakenly




                                            8
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 9 of 20 PageID #: 9




believe that Bio-Botanica is competing directly against them by marketing and

distributing dietary supplements under the BIO BOTANICAL mark.

                                     COUNT I
                             TRADEMARK INFRINGEMENT
                                  15 U.S.C. § 1114

       28.     Bio-Botanica repeats, reiterates and realleges each and every allegation

contained in the paragraphs numbered “1” through “27” with the same force and effect as

if set forth at length herein.

       29.     Bio-Botanica is the owner of the valid and legally protectable BIO-

BOTANICA mark.

       30.     Specifically, Bio-Botanica is the owner of U.S. trademark registration

number 1,254,283 for the BIO-BOTANICA mark.

       31.     Bio-Botanica uses the BIO-BOTANICA mark to identify, advertise,

promote, publicize, and market its goods.

       32.     The Defendant is using a virtually identical mark - - BIO BOTANICAL - -

to identify, advertise, promote, publicize, and market its related goods.

       33.     The Defendant has used, and continues to use, its virtually identical mark to

advance, grow and develop its business and to harm and interfere with Bio-Botanica’s

business.

       34.     The Defendant’s use of its virtually identical mark is designed to cause, and

will likely cause, consumer confusion, mistake or deception as to the origin, sponsorship

or approval of the Defendant’s goods, given the related nature of the goods provided by

Bio-Botanica.

                                              9
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 10 of 20 PageID #: 10




       35.     The Defendant’s aforesaid conduct constitutes trademark infringement in

violation of 15 U.S.C. § 1114, and at all relevant times, such conduct is and has been

willful, malicious and in conscious disregard of Bio-Botanica’s rights under the Lanham

Act as the owner of the BIO-BOTANICA mark.

       36.     As a result of the Defendant’s conduct, Bio-Botanica has been injured in

the manner of lost sales and loss of goodwill associated with its own goods.

       37.     As a result of the Defendant’s conduct, Bio-Botanica is entitled to receive

an accounting of, and receive compensation from the Defendant in the form of, all of the

Defendant’s profits from the unauthorized use of Bio-Botanica’s intellectual property.

       38.     As a result of the Defendant’s conduct, Bio-Botanica has suffered and will

continue to suffer irreparable injury that cannot be adequately compensated by money

damages, and which gives rise to injunctive relief to the type sought herein pursuant to 15

U.S.C. § 1116.

       39.     As a result of the Defendant’s conduct, Bio-Botanica has sustained actual

and consequential damages that will be established at trial, and Bio-Botanica is entitled to

an award of punitive damages, the exact amount of which to be determined at trial.

                                      COUNT II
                           FALSE DESIGNATION OF ORIGIN
                                 15 U.S.C. § 1125(a)(1)(A)

       40.     Bio-Botanica repeats, reiterates and realleges each and every allegation

contained in the paragraphs numbered “1” through “39” with the same force and effect as

if set forth at length herein.



                                             10
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 11 of 20 PageID #: 11




       41.    Bio-Botanica is the owner of the valid and legally protectable BIO-

BOTANICA mark.

       42.    Bio-Botanica uses the BIO-BOTANICA mark to identify, advertise,

promote, publicize, and market its goods.

       43.    Defendant is using a mark that is virtually identical to the BIO-

BOTANICA mark to identify, advertise, promote, publicize, and market its related goods.

       44.    Defendant has used, and continues to use, a mark that is virtually identical

to the BIO-BOTANICA mark to advance, grow, and develop its business, and to harm

and interfere with Bio-Botanica’s business.

       45.    Defendant’s use of the BIO BOTANICAL mark is designed to cause, and

will likely cause, consumer confusion, mistake or deception as to the origin, sponsorship

or approval of the Defendant’s goods, given the related nature of the goods provided by

Bio-Botanica.

       46.    The Defendant’s aforesaid conduct constitutes false designation of origin

and unfair competition in violation of 15 U.S.C. § 1125(a)(1)(A), and at all relevant

times, such conduct is and has been willful, malicious and in conscious disregard of Bio

Botanica’s rights under the Lanham Act as the owner of the BIO-BOTANICA mark.

       47.    As a result of the Defendant’s conduct, Bio-Botanica has been injured in

the manner of lost sales and loss of goodwill associated with its own goods.

       48.    As a result of the Defendant’s conduct, Bio-Botanica is entitled to receive

an accounting of, and receive compensation from the Defendant in the form of, all of the

Defendant’s profits from the unauthorized use of Bio-Botanica’s intellectual property.

                                              11
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 12 of 20 PageID #: 12




       49.     As a result of the Defendant’s conduct, Bio-Botanica has suffered and will

continue to suffer irreparable injury that cannot be adequately compensated by money

damages, and which gives rise to injunctive relief to the type sought herein pursuant to 15

U.S.C. § 1116.

       50.     As a result of the Defendant’s conduct, Bio-Botanica has sustained actual

and consequential damages that will be established at trial, and Bio-Botanica is entitled to

an award of punitive damages, the exact amount of which to be determined at trial.

                           COUNT III
         TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION
                         COMMON LAW

       51.     Bio-Botanica repeats, reiterates and realleges each and every allegation

contained in the paragraphs numbered “1” through “50” with the same force and effect as

if set forth at length herein.

       52.     Bio-Botanica is the owner of the valid and legally protectable BIO-

BOTANICA mark.

       53.     The Defendant has used, and continues to use, a mark that is virtually

identical to the BIO-BOTANICA mark as a means to identify the Defendant as the source

of goods that are related to those offered by Bio-Botanica.

       54.     The Defendant’s unauthorized use of the BIO BOTANICAL mark is

designed to cause, and will likely cause, consumer confusion with Bio-Botanica and its

goods and such use infringes on the BIO-BOTANICA mark.




                                             12
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 13 of 20 PageID #: 13




       55.    The Defendant’s unauthorized use of the BIO BOTANICAL mark is

designed to cause, and will likely cause, consumers to mistakenly purchase Defendant’s

goods believing that Bio-Botanica is the source of, or otherwise endorses, such goods.

       56.    The Defendant’s unauthorized use of the BIO-BOTANICA mark is willful,

malicious, and in bad-faith and in conscious disregard of Bio-Botanica’s rights and has

caused, and is likely to cause, consumer confusion between Bio-Botanica and its goods

and Defendant and its goods.

       57.    The Defendant’s activities as stated herein constitute infringement of Bio-

Botanica’s rights in the BIO-BOTANICA mark and unfair competition in violation of

New York common law.

       58.    As a result of the Defendant’s conduct, Bio-Botanica has been injured in

the manner of lost sales and loss of goodwill associated with its own goods.

       59.    As a result of the Defendant’s conduct, Bio-Botanica is entitled to receive

an accounting of, and receive compensation from the Defendant in the form of, all of the

Defendant’s profits from the unauthorized use of Bio-Botanica’s intellectual property.

       60.    As a result of the Defendant’s conduct, Bio-Botanica has suffered and will

continue to suffer irreparable injury that cannot be adequately compensated by money

damages, and which gives rise to injunctive relief.

       61.    As a result of the Defendant’s conduct, Bio-Botanica has sustained actual

and consequential damages that will be established at trial, and Bio-Botanica is entitled to

an award of punitive damages, the exact amount of which to be determined at trial.



                                            13
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 14 of 20 PageID #: 14




                               COUNT IV
                          TRADEMARK DILUTION
                   NEW YORK GENERAL BUSINESS LAW § 360-l

         62.   Bio-Botanica repeats, reiterates and realleges each and every allegation

contained in the paragraphs numbered “1” through “61” with the same force and effect as

if set forth at length herein.

         63.   Bio-Botanica is the owner of the valid and legally protectable BIO-

BOTANICA mark.

         64.   Bio-Botanica uses the BIO-BOTANICA mark to identify, advertise,

promote, publicize, and market Bio-Botanica and its goods.

         65.   The BIO-BOTANICA trademark is distinctive or has otherwise developed

secondary meaning based on Bio-Botanica’s continuous and long-standing exclusive use

of the BIO-BOTANICA mark.

         66.   Bio-Botanica has spent a significant amount of money in connection with

advertising and promoting the BIO-BOTANICA mark as the source of Bio-Botanica’s

goods.

         67.   As a result, Bio-Botanica has established not only substantial consumer

recognition of the BIO-BOTANICA mark, but also developed significant goodwill in

connection with the BIO-BOTANICA mark.

         68.   Defendant’s unlawful use of the virtually identical BIO BOTANICAL

mark in commerce has harmed the reputation of, and diluted the distinctive quality of, the

BIO-BOTANICA mark by lessening the capacity of the mark to identify and distinguish

the goods provided by Bio Botanica.

                                             14
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 15 of 20 PageID #: 15




         69.   The Defendant’s aforesaid conduct constitutes trademark dilution in

violation of New York General Business Law § 360-l.

         70.   As a result of the Defendant’s conduct, Bio-Botanica has suffered, and will

continue to suffer, irreparable injury that cannot be adequately compensated by money

damages, and which gives rise to injunctive relief.

                                      COUNT V
                                 TRADEMARK DILUTION
                                    COMMON LAW

         71.   Bio-Botanica repeats, reiterates and realleges each and every allegation

contained in the paragraphs numbered “1” through “70” with the same force and effect as

if set forth at length herein.

         72.   Bio-Botanica is the owner of the valid and legally protectable BIO-

BOTANICA mark.

         73.   Bio-Botanica uses the BIO-BOTANICA mark to identify, advertise,

promote, publicize, and market Bio-Botanica and its goods.

         74.   The BIO-BOTANICA trademark is distinctive or has otherwise developed

secondary meaning based on Bio-Botanica’s continuous and long-standing exclusive use

of the BIO-BOTANICA mark.

         75.   Bio-Botanica has spent a significant amount of money in connection with

advertising and promoting the BIO-BOTANICA mark as the source of Bio-Botanica’s

goods.




                                             15
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 16 of 20 PageID #: 16




       76.    As a result, Bio-Botanica has established not only substantial consumer

recognition of the BIO-BOTANICA mark, but also developed significant goodwill in

connection with the BIO-BOTANICA mark.

       77.    Defendant’s unlawful use of the virtually identical BIO-BOTANICA mark

in commerce has harmed the reputation of, and diluted the distinctive quality of, the BIO-

BOTANICA mark by lessening the capacity of the mark to identify and distinguish the

goods provided by Bio-Botanica.

       78.    The Defendant’s aforesaid conduct constitutes trademark dilution in

violation of New York common law.

       79.    As a result of the Defendant’s conduct, Bio-Botanica has been injured in

the manner of lost sales and loss of goodwill associated with its own goods.

       80.    As a result of the Defendant’s conduct, Bio-Botanica is entitled to receive

an accounting of, and receive compensation from the Defendant in the form of, all of the

Defendant’s profits from the unauthorized use of Bio-Botanica’s intellectual property.

       81.    As a result of the Defendant’s conduct, Bio-Botanica has suffered, and will

continue to suffer, irreparable injury that cannot be adequately compensated by money

damages, and which gives rise to injunctive relief.

       82.    As a result of the Defendant’s conduct, Bio-Botanica has sustained actual

and consequential damages that will be established at trial, and Bio-Botanica is entitled to

an award of punitive damages, the exact amount of which to be determined at trial.




                                            16
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 17 of 20 PageID #: 17




                              COUNT VI
                        DECLARATORY JUDGMENT
             CANCELLING TRADEMARK REGISTRATION NO. 5,656,976

       83.     Bio-Botanica repeats, reiterates and realleges each and every allegation

contained in the paragraphs numbered “1” through “82” with the same force and effect as

if set forth at length herein.

       84.     In September 2017, Defendant filed a trademark application seeking to

register the BIO BOTANICAL mark claiming that the BIO BOTANICAL mark was first

used on September 8, 2017.

       85.     On January 15, 2019, Defendant received a United States trademark

registration for the BIO BOTANICAL mark and was assigned U.S. trademark

registration number 5,656,976 (“the ‘976 Registration”). A copy of the BIO

BOTANICAL trademark registration is attached as Exhibit “B.”

       86.     Defendant’s mark was also registered in class 5 - - the same class as the

BIO-BOTANICA mark - - and covers “dietary supplements.” See Exhibit “B.”

       87.     The ‘976 Registration is not incontestable and can be cancelled on any

ground that would have precluded registration of the BIO BOTANICAL mark in the first

instance.

       88.     The application which resulted in the ‘976 Registration should have been

refused because of a likelihood of confusion with the previously registered BIO-

BOTANICA mark under 15 U.S.C. § 1052(d).




                                             17
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 18 of 20 PageID #: 18




        89.      The Defendant’s unauthorized use of its infringing mark is likely to create,

and creates, consumer confusion because it is virtually identical to the BIO-BOTANICA

mark.

        90.      The only differences between the BIO-BOTANICA mark and the

infringing BIO BOTANICAL mark is the omission of the hyphen, and the addition of the

letter “L,” in the BIO-BOTANICAL mark.

        91.      The goods identified in the ‘976 Registration are related to the goods

identified in the trademark registration for the BIO-BOTANICA mark and, as a result,

consumers would mistakenly believe that such goods are related and come from the same

source.

        92.      As a result, Bio-Botanica requests that this Court issue a declaratory

judgment cancelling the ‘976 Registration.

                                DEMAND FOR JURY TRIAL

        Bio-Botanica demands a trial by jury.

        WHEREFORE, Bio-Botanica requests that the Court enter judgment against the

Defendant Karmagreen LLC d/b/a Mt Lotz, as follows:

              a. On Count I against the Defendant, (i) actual and
                 consequential damages that will be established at trial, (ii) an
                 award of punitive damages, the exact amount of which to be
                 determined at trial, (iii) an accounting and disgorgement of
                 profits, (iv) damages sufficient to conduct corrective
                 advertising; and (v) preliminary and permanent injunctive
                 relief;

              b. On Count II against the Defendant, (i) actual and
                 consequential damages that will be established at trial, (ii) an
                 award of punitive damages, the exact amount of which to be

                                                18
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 19 of 20 PageID #: 19




            determined at trial, (iii) an accounting and disgorgement of
            profits, (iv) damages sufficient to conduct corrective
            advertising; and (v) preliminary and permanent injunctive
            relief;

         c. On Count III against the Defendant, (i) actual and
            consequential damages that will be established at trial, (ii) an
            award of punitive damages, the exact amount of which to be
            determined at trial, (iii) an accounting and disgorgement of
            profits, (iv) damages sufficient to conduct corrective
            advertising; and (v) preliminary and permanent injunctive
            relief;

         d. On Count IV against the Defendant, preliminary and
            permanent injunctive relief;

         e. On Count V against the Defendant, (i) actual and
            consequential damages that will be established at trial, (ii) an
            award of punitive damages, the exact amount of which to be
            determined at trial, (iii) an accounting and disgorgement of
            profits, (iv) damages sufficient to conduct corrective
            advertising; and (v) preliminary and permanent injunctive
            relief;

         f. On Count VI against the Defendant, a declaratory judgment
            cancelling the ‘976 Registration; and

         g. An order awarding Plaintiff its reasonable attorneys’ fees and
            costs, together with such other and further relief as this Court
            may deem just, proper, and equitable.




                                           19
Case 2:19-cv-05116-AMD-JO Document 1 Filed 09/09/19 Page 20 of 20 PageID #: 20




Dated: Uniondale, New York
       September 9, 2019


                                    Respectfully submitted,

                                    RIVKIN RADLER LLP

                                    /s/ Michael C. Cannata
                                    Michael C. Cannata
                                    Frank Misiti
                                    926 RXR Plaza
                                    Uniondale, New York 11556-0926
                                    (516) 357-3000
                                    michael.cannata@rivkin.com
                                    frank.misiti@rivkin.com

                                    Attorneys for Plaintiff
                                    BIO-BOTANICA, INC.




4465403 v2



                                      20
